Citation Nr: 1013696	
Decision Date: 04/09/10    Archive Date: 04/29/10

DOCKET NO.  04-03 413A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen the claim of service connection for cataracts.  

2.  Entitlement to service connection for a skin disorder 
other than chronic hidrosadenitis.  

3.  Entitlement to an effective date prior to August 30, 2002 
for chronic hidrosandenitis.  


REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel


INTRODUCTION

The Veteran had active service from February 1951 to February 
1953.  

This matter is before the Board of Veterans' Appeals (BVA or 
Board) on appeal of a rating decision, dated in July 2003, of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana.  In October 2003, May 2006, April 
2007, and June 2008, the Board returned the case for 
additional development, and the case was subsequently 
returned to the Board for further appellate review.  

As noted in the June 2008 remand, the Board was referring to 
the RO for further appropriate consideration the issue of 
whether the Veteran had filed timely Substantive Appeals as 
to the issues of service connection for a skin disorder, 
other than chronic hidrosadenitis, and of an earlier 
effective date for the grant of a 50 percent rating for 
chronic hidrosadenitis (the Veteran had stated on his form 
that the issue was for an effective date earlier than May 25, 
1960 for chronic hidrosadenitis).  

Both Substantive Appeals were duplicates of the original, 
dated January 29, 2005, which was 11 days after the RO issued 
Statements of the Case pertaining to each of the issues, but 
the forms appeared to have been initially received by VA two 
years later in January 2007.  Since the June 2008 remand, the 
Board has received the original Substantive Appeals signed by 
the Veteran, and each has been date-stamped as having been 
received by VA on February 28, 2005.  Thus, the Board 
construes the Substantive Appeals as being timely filed and 
finds that it has jurisdictional authority to review the 
claims, which are now included on the first page of this 
document.  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).




REMAND

In its Remands of April 2007 and June 2008, the Board 
requested the RO to send the Veteran a corrective VCAA 
notice.  The RO, via the AMC and the Remand and Rating 
Development Team at the Huntington, West Virginia RO, sent 
VCAA letters dated in April 2007 and October 2008, but the 
Board finds that the VCAA notice is still deficient.  In 
short, the letters did not notify the Veteran of the correct 
version of the regulation pertaining to the evidence and 
information necessary to reopen the claim, specifically, the 
old, pre-August 29, 2001, definition of new and material 
evidence.  The Veteran inquired about review of his claim 
under the old regulatory definition, in letters dated and 
received in October 2008.  

And to further confuse matters from the Veteran's 
perspective, the Supplemental Statement of the Case issued to 
the Veteran in March 2008 did furnish the correct definition, 
while the Supplemental Statements of the Case issued to him 
in April 2009 and February 2010 did not furnish the correct 
definition.  However, the United States Court of Appeals for 
Veterans Claims (Court) has stated that adjudicative or 
decisional documents, such as a Supplemental Statement of the 
Case, cannot be used to satisfy the VA's duty to notify.  
Therefore, under Stegall v. West, 11 Vet. App. 268, 271 
(1998), the case must once again be returned to ensure 
compliance with the Board's directive.  

Furthermore, in May 2009 the RO (in Huntington) received a 
letter from the Veteran and a Motion to Remand from his 
representative, noting his desire for a personal hearing 
before a Veterans Law Judge, either a Travel Board or by 
videoconference, whichever could be accomplished most 
expeditiously at the RO.  He has not been scheduled for a 
hearing before his records were transferred to the Board.  

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  This case is being returned to the RO via 
the Appeals Management Center (AMC) in Washington, D.C., and 
the Veteran will be notified when further action on his part 
is required.  Please note, this appeal has been advanced on 
the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.  Accordingly, this case is 
REMANDED for the following action:

1.  The RO/AMC should send the Veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) that (1) notifies the Veteran 
of the reasons for the previous denial; 
(2) notifies the Veteran of the evidence 
and information necessary to reopen the 
claim (i.e., describe what new and 
material evidence is, under the pre-
August 29, 2001 version of 38 C.F.R. 
§ 3.156(a)); and (3) notifies the Veteran 
of what specific evidence would be 
required to substantiate the element or 
elements needed to grant the Veteran's 
service connection claim.  This notice is 
outlined by the Court in Kent v. 
Nicholson, 20 Vet. App. 1 (2006), and 
described in detail in the body of the 
April 2007 Board remand.  

2.  Following completion of the foregoing 
action, schedule the Veteran for a 
hearing at the Regional Office before a 
Veterans Law Judge, after determining 
which type of hearing would be most 
expeditious for him.  

In the event that a hearing is not completed, the case should 
again be reviewed by the RO/AMC on the basis of any 
additional evidence.  If the benefits sought are not granted, 
the Veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The Veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
Veteran until he is notified.



_________________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of the Veteran's appeal.  38 C.F.R. 
§ 20.1100(b) (2009).  

